UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7381


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSEPH SCOTT CHAMPION,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:10-cr-00017-SGW-1; 5:11-cv-80330-SGW)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Champion, Appellant Pro Se.       Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph     Scott   Champion      seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)       (2006).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard        by      demonstrating           that

reasonable       jurists     would    find     that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief      on   procedural       grounds,        the       prisoner      must

demonstrate      both    that   the    dispositive          procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record       and    conclude     that

Champion has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny Champion’s motion to

expedite,     and     dismiss   the   appeal.          We     dispense       with     oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3